DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
                                              Election/Restrictions
Applicant's election with traverse of a nonaqueous electrolyte comprising a solvent comprising compound (A) comprising a compound comprising a nitrile framework with no substituent, specifically acetonitrile and B) difluorophosphate in the reply filed on 6-4-2021 is acknowledged.  The traversal is on the ground(s) that it would not be a burden to search all the possibilities for compound (A).  This is not found persuasive because it would be a burden to search all the different possibilities becausethe specification in [0638] teaches many different nitrile compounds that can fulfill compound (A). Therefore it would be a big burden to search all the different possibilities.
The requirement is still deemed proper and is therefore made FINAL.           Applicant has changed their election by amending the claims to now comprise a nonaqueous electrolyte comprising a solvent comprising compound (A) comprising a a salt of a difluorophosphate.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6-4-2021.
                                                    Specification
The disclosure is objected to because of the following informalities:           On page 1, the phrase “Patent application 12/594,513, filed on Janurary 6, 2010” needs to be changed to “Patent application 12/594,513, filed on January 6, 2010”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The level of predictability in the art [applicant’s disclosure does not provide enough information of one skilled in the art to extrapolate the disclosed or known results to the claimed invention];
The amount of direction provided by the inventor [the amount of guidance or direction of applicant’s disclosure needed to enable the invention is inversely related to the amount of knowledge in the predictability in the art];
The existence of working examples [no examples of a compound comprising a nitrile group and not comprising a carbonyl group which is a liquid at 25°C, has a permittivity of 5 or higher and a coefficient of viscosity of 0.6 cP or lower.]; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure. [Considerable amount],
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The specification does not provide direction on how to make or use the compound comprising a nitrile group and not comprising a carbonyl group which is a liquid at 25°C. has a permittivity of 5 or higher and a coefficient of viscosity of 0.6 cP or lower.  Thus, the disclosed specification does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claim(s).

Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.        Claim 1 is rejected because it is unclear what the upper range of the permittivity of compound (A) consists of and what the lower range of the coefficient of viscosity of compound (A) consists of.            Claim 1 is rejected because of the way the claim is written.  The claim should cite “an electrolyte, …wherein the nonaqueous solvent comprises a compound (A) comprising a nitrile group and … further comprising an additive comprising from 0.001 to 5% by mass of a compound (B) comprising a salt of a monofluorophosphate, a difluorophosphate or a mixture thereof, …onium ion of formula (1)…”.           Claim 1 is rejected because it is unclear what hydrocarbons are allowed for the R1 to R4 groups.           Claim 1 is rejected because is unclear what is meant by “measured by the method described in “The …page 13 and the coefficient of viscosity is measured with an Ostwald viscometer”.  It is unclear what is the scope in terms of the method.  One of ordinary skill in the art would not know exactly what the method step is thus making this claim indefinite. The claim is also rejected because if this method described in the article becomes obsolete than is unclear what the method is. In addition, not everyone is able to get the article so again it would be unclear what the method is. Also, measuring with specifically an Ostwald viscometer makes the claim vague and indefinite. .
       
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 9,941,544. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. US 9,941,544 claims in claims 1 and 6-7, a non-aqueous electrolyte secondary battery comprising a negative electrode, a positive electrode and a nonaqueous electrolytic solution comprising a salt of a monofluorophosphate ion of Formula PO3F, a difluorophosphate ion of Formula PO2F2, etc. in an amount of 0.001-10% by weight and a nitrile compound present comprising the Formula (3), NC-(X)n-CN.                                                        Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727